 



EXHIBIT 10.11
SILICON MOUNTAIN MEMORY INCORPORATED
2003 EQUITY INCENTIVE PLAN
(Revised 10/15/03)
ARTICLE 1
INTRODUCTION
     1.1 Establishment. Silicon Mountain Memory, Incorporated, a Colorado
corporation (the “Company”), hereby establishes the Silicon Mountain Memory
Incorporated, 2003 Equity Incentive Plan (the “Plan”) for certain employees of
the Company (as defined in subsection 2.1(i)) and certain consultants to the
Company. The Plan permits the grant of incentive stock options within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended,
non-qualified stock options, restricted stock awards, stock appreciation rights,
stock bonuses, and other stock grants to certain key employees of the Company
and to certain consultants to the Company.
     1.2 Purposes. The purposes of the Plan are to provide those who are
selected for participation in the Plan with added incentives to continue in the
long-term service of the Company and to create in such persons a more direct
interest in the future success of the operations of the Company by relating
incentive compensation to increases in shareholder value, so that the income of
those participating in the Plan is more closely aligned with the income of the
Company’s shareholders. The Plan is also designed to provide a financial
incentive that will help the Company attract, retain and motivate the most
qualified employees and consultants.
     1.3 Effective Date. The effective date of the Plan is the date of adoption
by the Board of Directors.
ARTICLE II
DEFINITIONS
     2.1 Definitions. The following terms shall have the meanings set forth
below:
          (a) “Affiliated Corporation” means any corporation or other entity
that is affiliated with the Company through stock ownership or otherwise and is
designated as an “Affiliated Corporation” by the Board, provided, however, that
for purposes of Incentive Options granted pursuant to the Plan, an “Affiliated
Corporation” means any parent or subsidiary of the Company as defined in
Section 424 of the Code.
          (b) “Award” means an Option, a Restricted Stock Award, a Stock
Appreciation Right, grants of Stock pursuant to Article X or other issuances of
Stock hereunder.
Silicon Mountain Memory, Incorporated 2003 Equity Incentive Plan

1



--------------------------------------------------------------------------------



 



          (c) “Board” means the Board of Directors of the Company.
          (d) “Code” means the Internal Revenue Code of 1986, as it may be
amended from time to time.
          (e) “Committee” means a committee consisting of members of the Board
or officers of the Company who are empowered hereunder to take actions in the
administration of the Plan. The Committee shall select Participants from
Eligible Employees and Eligible Consultants of the Company and shall determine
the Awards to be made pursuant to the Plan and the terms and conditions thereof.
          (f) “Company” means Silicon Mountain Memory Incorporated, and the
Affiliated Corporations.
          (g) “Disabled” or “Disability” shall have the meaning given to such
terms in Section 22(e)(3) of the Code.
          (h) “Effective Date” means the original effective date of the Plan.
          (i) “Eligible Employees” means those employees (including, without
limitation, officers and directors who are also employees) of the Company or any
subsidiary or division hereof, upon whose judgment, initiative and efforts the
Company is, or will become, largely dependent for the successful conduct of its
business. For purposes of the Plan, an employee is any individual who provides
services to the Company or any subsidiary or division thereof as a common law
employee and whose remuneration is subject to the withholding of federal income
tax pursuant to section 3401 of the Code. Employee shall not include any
individual (A) who provides services to the Company or any subsidiary or
division thereof under an agreement, contract, or any other arrangement pursuant
to which the individual is initially classified as an independent contractor or
(B) whose remuneration for services has not been treated initially as subject to
the withholding of federal income tax pursuant to section 3401 of the Code even
if the individual is subsequently reclassified as a common law employee as a
result of a final decree of a court of competent jurisdiction or the settlement
of an administrative or judicial proceeding. Leased employees within the meaning
of section 414(n) of the Code shall not be treated as employees under this Plan.
          (j) “Eligible Consultants” means those consultants to the Company who
are determined, by the Committee, to be individuals whose services are important
to the Company and who are eligible to receive Awards, other than Incentive
Options, under the Plan.
          (k) “Fair Market Value” of a share of Stock shall be the last sales
price, or if no sales took place, the average of the closing bid and asked
prices on the day the determination is to be made, or if the market is closed on
such day, the last day prior to the date of determination on which the market
was open for the transaction of business, as reported in the principal
consolidated transaction reporting system for the principal national securities
exchange on which the Stock is listed or admitted for trading. If the Stock is
not listed on a national securities exchange, but is traded on the NASDAQ System
or on the OTC Bulletin Board, Fair Market Value shall be the last reported sales
price of the Stock on the NASDAQ or on the OTC Bulletin Board System on the day
the determination is to be made, or if no sale took place on such day, the
average of the closing bid and asked prices of the Stock on the last day prior
to the date of
Silicon Mountain Memory, Incorporated 2003 Equity Incentive Plan

2



--------------------------------------------------------------------------------



 



determination on which the market was open for the transaction of business, as
reported by NASDAQ or the NASD. If the Stock is not listed or traded on NASDAQ,
the OTC Bulletin Board, or on any national securities exchange, the Fair Market
Value for purposes of the grant of Options under the Plan shall be determined by
the Committee in good faith in its sole discretion.
          (l) “Incentive Option” means an Option designated as such and granted
in accordance with Section 422 of the Code.
          (m) “Non-Qualified Option” means any Option other than an Incentive
Option.
          (n) “Option” means a right to purchase Stock at a stated or formula
price for a specified period of time. Options granted under the Plan shall be
either Incentive Options or Non-Qualified Options.
          (o) “Option Certificate” shall have the meaning given to such term in
Section 7.2 hereof.
          (p) “Option Holder” means a Participant who has been granted one or
more Options under the Plan.
          (q) “Option Price” means the price at which each share of Stock
subject to an Option may be purchased, determined in accordance with subsection
7.2(b).
          (r) “Participant” means an Eligible Employee or Eligible Consultant
designated by the Committee from time to time during the term of the Plan to
receive one or more of the Awards provided under the Plan.
          (s) “Restricted Stock Award” means an Award of Stock granted to a
Participant pursuant to Article VIII that is subject to certain restrictions
imposed in accordance with the provisions of such Section.
          (t) “Share” means a share of Stock.
          (u) “Stock” means a share of stock.
          (v) “Stock Appreciation Right” means the right, granted by the
Committee pursuant to the Plan, to receive a payment equal to the increase in
the Fair Market Value of a Share of Stock subsequent to the grant of such Award.
          (w) “Stock Bonus” means either an outright grant of Stock or a grant
of Stock subject to and conditioned upon certain employment or performance
related goals.
          2.2 Gender and Number. Except when otherwise indicated by the context,
the masculine gender shall also include the feminine gender, and the definition
of any term herein in the singular shall also include the plural.
ARTICLE III
PLAN ADMINISTRATOR
          3.1 General. The Plan shall be administered by the Committee. In
accordance with the provisions of the Plan, the Committee shall, in its sole
discretion, select the Participants from among the Eligible Employees and
Eligible Consultants, determine the Awards to be made pursuant to the Plan, the
number of Stock Appreciation Rights or shares of Stock to be issued
Silicon Mountain Memory, Incorporated 2003 Equity Incentive Plan

3



--------------------------------------------------------------------------------



 



thereunder and the time at which such Awards are to be made, fix the Option
Price, period and manner in which an Option becomes exercisable, establish the
duration and nature of Restricted Stock award restrictions, establish the terms
and conditions applicable to Stock Bonuses, and establish such other terms and
requirements of the various compensation incentives under the Plan as the
Committee may deem necessary or desirable and consistent with the terms of the
Plan. The Committee shall determine the form or forms of the agreements with
Participants that shall evidence the particular provisions, terms, conditions,
rights and duties of the Company and the Participants with respect to Awards
granted pursuant to the Plan, which provisions need not be identical except as
may be provided herein; provided, however, that Eligible Consultants shall not
be eligible to receive Incentive Options. The Committee may from time to time
adopt such rules and regulations for carrying out the purposes of the Plan as it
may deem proper and in the best interests of the Company. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any agreement entered into hereunder in the manner and to the extent
it shall deem expedient and it shall be the sole and final judge of such
expediency. No member of the Committee shall be liable for any action or
determination made in good faith. The determinations, interpretations and other
actions of the Committee pursuant to the provisions of the Plan shall be binding
and conclusive for all purposes and on all persons.
ARTICLE IV
STOCK SUBJECT TO THE PLAN
     4.1 Number of Shares: The number of shares of Stock that are authorized for
issuance under the Plan in accordance with the provisions of the Plan and
subject to such restrictions or other provisions as the Committee may from time
to time deem necessary shall not exceed 2,200,000 shares. This authorization may
be increased from time to time by approval of the Board and by the shareholders
of the Company if, in the opinion of counsel for the Company, shareholder
approval is required. Shares of Stock that may be issued upon exercise of
Options, or Stock Appreciation Rights, that are issued as Restricted Stock
awards, and that are issued as incentive compensation or other stock grants
under the Plan shall be applied to reduce the maximum number of shares of Stock
remaining available for use under the Plan. The Company shall at all times
during the term of the Plan and while any Options are outstanding retain as
authorized and unissued Stock at least the number of shares from time to time
required under the provisions of the Plan, or otherwise assure itself of its
ability to perform its obligations hereunder.
     4.2 Other Shares of Stock. Any shares of Stock that are subject to an
Option that expires or for any reason is terminated unexercised, any shares of
Stock that are subject to an Award (other than an Option) and that are
forfeited, and any shares of Stock withheld for the payment of taxes or received
by the Company as payment of the exercise price of an Option shall automatically
become available for use under the Plan.
Silicon Mountain Memory, Incorporated 2003 Equity Incentive Plan

4



--------------------------------------------------------------------------------



 



     4.3 Adjustments for Stock Split, Stock Dividend, Etc. If the Company shall
at any time increase or decrease the number of its outstanding Shares or change
in any way the rights and privileges of such Shares by means of the payment of a
stock dividend or any other distribution upon such shares payable in Stock, or
through a stock split, subdivision, consolidation, combination, reclassification
or recapitalization involving the Stock, then in relation to the Stock that is
affected by one or more of the above events, the numbers, rights and privileges
of the following shall be increased, decreased or changed in like manner as if
they had been issued and outstanding, fully paid and non-assessable at the time
of such occurrence: (i) the Shares as to which Awards may be granted under the
Plan, (ii) the Shares then included in each outstanding Award granted hereunder,
(iii) the maximum number of Shares available for grant to any one person in a
calendar year, (iv) the maximum number of Shares available for grant pursuant to
Incentive Options, and (v) the number of Shares subject to a delegation of
authority under Section 4.2 of this Plan.
     4.4 Other Distributions and Changes in the Stock. If
          (a) The Company shall at any time distribute with respect to the
Stock, assets or securities of persons other than the Company (excluding cash or
distributions referred to in Section 4.3), or
          (b) The Company shall at any time grant to the holders of its Stock,
rights to subscribe pro rata for additional shares thereof or for any other
securities of the Company, or
          (c) there shall be any other change (except as described in
Section 4.3) in the number or kind of outstanding Shares or of any stock or
other securities into which the Stock shall be changed or for which it shall
have been exchanged, and if the Committee shall in its discretion determine that
the event described in subsection (a), (b), or (c) above equitably requires an
adjustment in the number or kind of Shares subject to an Option or other Award,
an adjustment in the Option Price or the taking of any other action by the
Committee, including without limitation, the setting aside of any property for
delivery to the Participant upon the exercise of an Option or the full vesting
of an Award, then such adjustments shall be made, or other action shall be
taken, by the Committee and shall be effective for all purposes of the Plan and
on each outstanding Option or Award that involves the particular type of stock
for which a change was effected. Notwithstanding the foregoing provisions of
this Section 4.4, pursuant to Section 8.3 below, a Participant holding Stock
received as a Restricted Stock Award shall have the right to receive all
amounts, including cash and property of any kind, distributed with respect to
the Stock after such Restricted Stock Award was granted upon the Participant’s
becoming a holder of record of the Stock.
     4.5 General Adjustment Rules. No adjustment or substitution provided for in
this Article IV shall require the Company to sell a fractional share of Stock
under any Option, or otherwise issue a fractional share of Stock, and the total
substitution or adjustment with respect to each Option and other Award shall be
limited by deleting any fractional share. In the case of any such substitution
or adjustment, the aggregate Option Price for the total number of shares of
Stock then subject to an Option shall remain unchanged but the Option Price per
share under
Silicon Mountain Memory, Incorporated 2003 Equity Incentive Plan

5



--------------------------------------------------------------------------------



 



each such Option shall be equitably adjusted by the Committee to reflect the
greater or lesser number of shares of Stock or other securities into which the
Stock subject to the Option may have been changed, and appropriate adjustments
shall be made to other Awards to reflect any such substitution or adjustment.
     4.6 Determination by the Committee. Adjustments under this Article IV shall
be made by the Committee, whose determinations with regard thereto shall be
final and binding upon all parties thereto.
ARTICLE V
CORPORATE REORGANIZATION; CHANGE IN CONTROL
     5.1 Reorganization. Except as provided otherwise by the Committee at the
time an Award is granted, upon the occurrence of any of the following events, if
the notice required by Section 5.2 shall have first been given, the Plan and all
Options then outstanding hereunder shall automatically terminate and be of no
further force and effect whatsoever, and other Awards then outstanding shall be
treated as described in Sections 5.2 and 5.3, without the necessity for any
additional notice or other action by the Board or the Company: (a) the merger or
consolidation of the Company with or into another corporation or other
reorganization (other than a consolidation, merger, or reorganization in which
the Company is the continuing corporation and which does not result in any
reclassification or change of outstanding shares of Stock); or (b) the sale or
conveyance of the property of the Company as an entirety or substantially as an
entirety (other than a sale or conveyance in which the Company continues as a
holding company of an entity or entities that conduct the business or businesses
formerly conducted by the Company); or (c) the dissolution or liquidation of the
Company.
     5.2 Required Notice. At least 30 days prior written notice of any event
described in Section 5.1 shall be given by the Company to each Option Holder and
Participant unless (a) in the case of the events described in clauses (a) or
(b) of Section 5.1, the Company, or the successor or purchaser, as the case may
be, shall make adequate provision for the assumption of the outstanding Options
or the substitution of new options for the outstanding Options on terms
comparable to the outstanding Options except that the Option Holder shall have
the right thereafter to purchase the kind and amount of securities or property
or cash receivable upon such merger, consolidation, other reorganization, sale
or conveyance by a holder of the number of Shares that would have been
receivable upon exercise of the Option immediately prior to such merger,
consolidation, sale or conveyance (assuming such holder of Stock failed to
exercise any rights of election and received per share the kind and amount
received per share by a majority of the non-electing shares), or (b) the
Company, or the successor or purchaser, as the case may be, shall make adequate
provision for the adjustment of outstanding awards (other than Options) so that
such Awards shall entitle the Participant to receive the kind and amount of
securities or property or cash receivable upon such merger, consolidation, other
reorganization, sale or
Silicon Mountain Memory, Incorporated 2003 Equity Incentive Plan

6



--------------------------------------------------------------------------------



 



conveyance by a holder of the number of Shares that would have been receivable
with respect to such Award immediately prior to such merger, consolidation,
other reorganization, sale or conveyance (assuming such holder of Stock failed
to exercise any rights of election and received per share the kind and amount
received per share by a majority of the non-electing shares). The provisions of
this Article V shall similarly apply to successive mergers, consolidations,
reorganizations, sale or conveyances. Such notice shall be deemed to have been
given when delivered personally to a Participant or when mailed to a Participant
by registered or certified mail, postage prepaid, at such Participant’s address
last known to the Company.
     5.3 Acceleration of Exercisability. Participants notified in accordance
with Section 5.2 may exercise their Options at any time before the occurrence of
the event requiring the giving of notice (but subject to occurrence of such
event), regardless of whether all conditions of exercise relating to length of
service, attainment of financial performance goals or otherwise have been
satisfied. Upon the giving of notice in accordance with Section 5.2, all
restrictions with respect to Restricted Stock and other awards shall lapse
immediately and all Stock Appreciation Rights shall become exercisable. Any
Options or Stock Appreciation Rights that are not assumed or substituted under
clauses (a) or (b) of Section 5.2 that have not been exercised prior to the
event described in Section 5.1 shall automatically terminate upon the occurrence
of such event.
     5.4 Reorganization of Affiliated Corporations. If an Affiliated Corporation
is merged or consolidated with another corporation (other than a merger or
consolidation pursuant to which the Affiliated Corporation continues to be, or
the continuing corporation is, affiliated with the Company through stock
ownership or control), or if all or substantially all of the assets or more than
fifty percent (50%) of the stock of the Affiliated Corporation is acquired by
any other corporation, business entity or person (other than a transaction in
which the successor is affiliated with the Company through stock ownership or
control), or in the case of a reorganization (other than a reorganization under
the United States Bankruptcy Code) including a devisive reorganization under
Section 355 of the Code, or liquidation of the Affiliated Corporation, the
Committee may, as to outstanding Awards, make appropriate provision for the
protection of outstanding Awards granted to Eligible Employees of, and Eligible
Consultants to, the affected Affiliated Corporation by (i) providing for the
assumption of outstanding Options or the substitution of new Options for
outstanding Options by the successor on terms comparable to the outstanding
Options, (ii) providing for the adjustment of outstanding Awards, or
(iii) taking such other action with respect to outstanding Awards as the
Committee deems appropriate.
ARTICLE VI
PARTICIPATION
     Participants in the Plan shall be those Eligible Employees who, in the
judgment of the Committee, are performing, or during the term of their incentive
arrangement will perform, vital
Silicon Mountain Memory, Incorporated 2003 Equity Incentive Plan

7



--------------------------------------------------------------------------------



 



services in the management, operation and development of the Company, and
significantly contribute, or are expected to significantly contribute, to the
achievement of long-term corporate economic objectives. Eligible Consultants
shall be selected from those non-employee consultants to the Company who are
performing services important to the operation and growth of the Company.
Participants may be granted from time to time one or more Awards; provided,
however, that the grant of each such Award shall be separately approved by the
Committee and receipt of one such Award shall not result in automatic receipt of
any other Award. Upon determination by the Committee that an Award is to be
granted to a Participant, written notice shall be given to such person,
specifying the terms, conditions, rights and duties related thereto. Each
Participant shall, if required by the Committee, enter into an agreement with
the Company, in such form as the Committee shall determine and which is
consistent with the provisions of the Plan, specifying such terms, conditions,
rights and duties. Awards shall be deemed to be granted as of the date specified
in the grant resolution of the Committee, which date shall be the date of any
related agreement with the Participant. In the event of any inconsistency
between the provisions of the Plan and any such agreement entered into
hereunder, the provisions of the Plan shall govern.
ARTICLE VII
OPTIONS
     7.1 Grant of Option. Coincident with or following designation for
participation in the Plan, a Participant may be granted one or more Options. The
Committee in its sole discretion shall designate whether an Option is an
Incentive Option or a Non-Qualified Option; provided, however, that only
Non-Qualified Options may be granted to Eligible Consultants. The Committee may
grant both an Incentive Option and a Non-qualified Option to an eligible
Employee at the same time or at different times. Incentive Options and
Non-Qualified Options, whether granted at the same time or at different times,
shall be deemed to have been awarded in separate grants and shall be clearly
identified, and in no event shall the exercise of one Option affect the right to
exercise any other Option or affect the number of shares for which any other
Option may be exercised. An Option shall be considered as having been granted on
the date specified in the grant resolution of the Committee.
     7.2 Stock Option Certificates. Each Option granted under the Plan shall be
evidenced by a written stock option certificate or agreement (an “Option
Certificate”). An Option Certificate shall be issued by the Company in the name
of the Participant to whom the Option is granted (the “Option Holder”) and in
such form as may be approved by the Committee. The Option Certificate shall
incorporate and conform to the conditions set forth in this Section 7.2 as well
as such other terms and conditions that are not inconsistent as the Committee
may consider appropriate in each case.
          (a) Number of Shares. Each Option Certificate shall state that it
covers a specified number of shares of Stock, as determined by the Committee.
Silicon Mountain Memory, Incorporated 2003 Equity Incentive Plan

8



--------------------------------------------------------------------------------



 



          (b) Price. The price at which each share of Stock covered by an Option
may be purchased shall be determined in each case by the Committee and set forth
in the Option Certificate, but, in the case of an Incentive Option, in no event
shall the price be less than 100 percent of the Fair Market Value of the Stock
on the date the Incentive Option is granted.
          (c) Duration of Options; Restrictions on Exercise. Each Option
Certificate shall state the period of time, determined by the Committee, within
which the Option may be exercised by the Option Holder (the “Option Period”).
The Option Period must end, in all cases, not more than ten years from the date
the Option is granted. The Option Certificate shall also set forth any
installment or other restrictions on exercise of the Option during such period,
if any, as may be determined by the Committee. Each Option shall become
exercisable (vest) over such period of time, or upon such events, as determined
by the Committee.
          (d) Termination of Services, Death, Disability, Etc. The Committee may
specify the period, if any, during which an Option may be exercised following
termination of the Option Holder’s services. The effect of this subsection
7.2(d) shall be limited to determining the consequences of a termination and
nothing in this subsection 7.2(d) shall restrict or otherwise interfere with the
Company’s discretion with respect to the termination of any individual’s
services. If the Committee does not otherwise specify, the following shall
apply:
          (i) If the services of the Option Holder are terminated within the
Option Period for “cause,” as determined by the Company, the Option shall
thereafter be void for all purposes. As used in this subsection 7.2(d), “cause”
shall mean willful misconduct, a willful failure to perform the Option Holder’s
duties, insubordination, theft, dishonesty, conviction of a felony or any other
willful conduct that is materially detrimental to the Company or such other
cause as the Board in good faith reasonably determines provides cause for the
discharge of an Option Holder.
          (ii) If the Option Holder becomes Disabled, the Option may be
exercised by the Option Holder within one year following the Option Holder’s
termination of services on account of Disability (provided that such exercise
must occur within the Option Period), but not thereafter. In any such case, the
Option may be exercised only as to the shares as to which the Option had become
exercisable on or before the date of the Option Holder’s termination of services
because of Disability.
          (iii) If the Option Holder dies during the Option Period while still
performing services for the Company or within the one year period referred to in
(ii) above or the three-month period referred to in (iv) below, the Option may
be exercised by those entitled to do so under the Option Holder’s will or by the
laws of descent and distribution within one year following the Option Holder’s
death, (provided that such exercise must occur within the Option Period), but
not thereafter. In any such case, the Option may be exercised only as to the
shares as to which the Option had become exercisable on or before the date of
the Option Holder’s death.
          (iv) If the services of the Option Holder are terminated (which for
this purpose means that the Option Holder is no longer employed by the Company
or performing services for the Company) by the Company within the Option Period
for any reason other than cause, Disability, or death, the Option may be
exercised by the Option Holder within thirty (30) days following the date of
such termination (provided that such exercise must occur within the Option
Silicon Mountain Memory, Incorporated 2003 Equity Incentive Plan

9



--------------------------------------------------------------------------------



 



Period), but not thereafter. In any case, the Option may be exercised only as to
the shares as to which the Option had become exercisable on or before the date
of termination of services.
          (e) Transferability. Each Option shall not be transferable by the
Option Holder except by will or pursuant to the laws of descent and
distribution. Each Option is exercisable during the Option Holder’s lifetime
only by him or her, or in the event of Disability or incapacity, by his or her
guardian or legal representative. The Committee may, however, provide at the
time of grant or thereafter that the Option Holder may transfer a Non-Qualified
Option to a member of the Option Holder’s immediate family, a trust of which
members of the Option Holder’s immediate family are the only beneficiaries, or a
partnership of which members of the Option Holder’s immediate family or trusts
for the sole benefit of the Option Holder’s immediate family are the only
partners. Immediate family means the Option Holder’s spouse, issue (by birth or
adoption), parents, grandparents, and siblings (including half brothers and
sisters and adopted siblings). During the Option Holder’s lifetime the Option
Holder may not transfer an Incentive Option under any circumstances.
          (f) Consideration for Grant of Option. Each Option Holder agrees to
remain in the employment of the Company or to continue providing consulting
services to the Company, as the case may be, at the pleasure of the Company, for
a continuous period of at least one year after the date the Option is granted,
at the rate of compensation in effect on the date of such agreement or at such
changed rate as may be fixed, from time to time, by the Company. Nothing in this
paragraph shall limit or impair the Company’s right to terminate the employment
of any employee or to terminate the consulting services of any consultant.
          (g) Exercise, Payments, Etc.
               (i) The method for exercising each Option granted hereunder shall
be by delivery to the Company of written notice specifying the number of Shares
with respect to which such Option is exercised. The purchase of such Shares
shall take place at the principal offices of the Company within thirty days
following delivery of such notice, at which time the Option Price of the Shares
shall be paid in full as set forth below. Except as set forth in the next
sentence, the Option shall be exercised when the Option Price for the number of
shares as to which the Option is exercised is paid to the Company in full. If
the Option Price is paid by means of a broker’s loan transaction described in
subsection 7.2(g)(ii)(B), in whole or in part, the closing of the purchase of
the Stock under the Option shall take place (and the Option shall be treated as
exercised) on the date on which, and only if, the sale of Stock upon which the
broker’s loan was based has been closed and settled, unless the Option Holder
makes an irrevocable written election, at the time of exercise of the Option, to
have the exercise treated as fully effective for all purposes upon receipt of
the Option Price by the Company regardless of whether or not the sale of the
Stock by the broker is closed and settled. A properly executed certificate or
certificates representing the Shares shall be delivered to or at the direction
of the Option Holder upon payment therefor. If Options on less than all shares
evidenced by an Option Certificate are exercised, the Company shall deliver a
new Option Certificate evidencing the Option on the remaining shares upon
delivery of the Option Certificate for the Option being exercised.
               (ii) The Option Price may be paid in cash, or by certified check,
cashiers check or other check acceptable to the Company, payable to the order of
the Company. Upon request of
Silicon Mountain Memory, Incorporated 2003 Equity Incentive Plan

10



--------------------------------------------------------------------------------



 



the Option Holder, and if approved by the Committee, the Option Price may be
paid by any of the following methods or any combination of methods:
                    (A) by delivery to the Company of certificates representing
the number of shares then owned by the Option Holder, the Fair Market Value of
which equals the purchase price of the Stock purchased pursuant to the Option,
property endorsed for transfer to the Company; provided however, that no Option
may be exercised by delivery to the Company of certificates representing Stock,
unless such Stock has been held by the Option Holder for more than six months;
for purposes of this Plan, the Fair Market Value of any shares of Stock
delivered in payment of the purchase price upon exercise of the Option shall be
the Fair Market Value as of the exercise date; the exercise date shall be the
day of delivery of the certificates for the Stock used as payment of the Option
Prices; or
                    (B) by delivery to the Company of a properly executed notice
of exercise together with irrevocable instructions to a broker to deliver to the
Company promptly the amount of the proceeds of the sale of all or a portion of
the Stock or of a loan from the broker to the Option Holder required to pay the
Option Price.
               (h) Date of Grant. An Option shall be considered as having been
granted on the date specified in the grant resolution of the Committee.
               (i) Withholding.
                    (i) Non-Qualified Options. Upon exercise of an Option, the
Option Holder shall make appropriate arrangements with the Company to provide
for the amount of additional withholding the Company equity incentive plan
requires by Sections 3102 and 3402 of the Code and applicable state income tax
laws, including payment of such taxes through delivery of shares of Stock or by
withholding Stock to be issued under the Option, as provided in Article XVI.
                    (ii) Incentive Options. If an Option Holder makes a
disposition (as defined in Section 424(c) of the Code) of any Stock acquired
pursuant to the exercise of an Incentive Option prior to the expiration of two
years from the date on which the Incentive Option was granted or prior to the
expiration of one year from the date on which the Option was exercised, the
Option Holder shall send written notice to the Company at the Company’s
principal place of business of the date of such disposition, the number of
shares disposed of, the amount of proceeds received from such disposition and
any other information relating to such disposition as the Company may reasonably
request. The Option Holder shall, in the event of such a disposition, make
appropriate arrangements with the Company to provide for the amount of
additional withholding, if any, required by Sections 3102 and 3402 of the Code
and applicable state income tax laws.
     7.3 Restrictions on Incentive Options.
          (a) Initial Exercise. The aggregate Fair Market Value of the Shares
with respect to which Incentive Options are exercisable for the first time by an
Option Holder in any calendar year, under the Plan or otherwise, shall not
exceed $100,000. For this purpose, the Fair Market Value of the Shares shall be
determined as of the date of grant of the Option.
Silicon Mountain Memory, Incorporated 2003 Equity Incentive Plan

11



--------------------------------------------------------------------------------



 



          (b) Ten Percent Stockholders. Incentive Options granted to an Option
Holder who is the holder of record, or deemed owner under the attribution rules
of the Code, of 10% or more of the outstanding Stock of the Company shall have
an Option Price equal to 110% of the Fair Market Value of the Shares on the date
of grant of the Option and the Option Period for any such Option shall not
exceed five years.
     7.4 Shareholder Privileges. No Option Holder shall have any rights as a
shareholder with respect to any shares of Stock covered by an Option until the
Option Holder becomes the holder of record of such Stock, and no adjustments
shall be made for dividends or other distributions or other rights as to which
there is a record date preceding the date such Option Holder becomes the holder
of record of such Stock, except as provided in Article IV.
ARTICLE VIII
RESTRICTED STOCK AWARDS
     8.1 Grant of Restricted Stock Awards. Coincident with or following
designation for participation in the Plan, the Committee may grant a Participant
one or more Restricted Stock Awards consisting of Shares of Stock. The number of
Shares granted as a Restricted Stock Award shall be determined by the Committee.
     8.2 Restrictions. A Participant’s right to retain a Restricted Stock Award
granted to him under Section 8.1 shall be subject to such restrictions,
including but not limited to his continuous employment by or performance of
services for the Company for a restriction period specified by the Committee or
the attainment of specified performance goals and objectives, as may be
established by the Committee with respect to such Award. The Committee may in
its sole discretion require different periods of service or different
performance goals and objectives with respect to different Participants, to
different Restricted Stock Awards or to separate, designated portions of the
Shares constituting a Restricted Stock Award. In the event of the death or
Disability of a Participant, or the retirement of a Participant in accordance
with the Company’s established retirement policy, all required periods of
service and other restrictions applicable to Restricted Stock Awards then held
by him shall lapse with respect to a pro rata part of each such Award based on
the ratio between the number of full months of employment or services completed
at the time of termination of services from the grant of each Award to the total
number of months of employment or continued services required for such Award to
be fully nonforfeitable, and such portion of each such Award shall become fully
nonforfeitable. The remaining portion of each such Award shall be forfeited and
shall be immediately returned to the Company. If a Participant’s employment or
consulting services terminate for any other reason, any Restricted Stock Awards
as to which the period for which services are required or other restrictions
have not been satisfied (or waived or accelerated as provided herein) shall be
forfeited, and all shares of Stock related thereto shall be immediately returned
to the Company.
Silicon Mountain Memory, Incorporated 2003 Equity Incentive Plan

12



--------------------------------------------------------------------------------



 



     8.3 Privileges for a Stockholder, Transferability. A Participant shall have
all voting, dividend, liquidation and other rights with respect to Stock in
accordance with its terms received by him as a Restricted Stock Award under this
Article VIII upon his becoming the holder of record of such Stock; provided,
however, that the Participant’s right to sell, encumber, or otherwise transfer
such Stock shall be subject to the limitations of Sections 13.2.
     8.4 Enforcement of Restrictions. The Committee shall cause a legend to be
placed on the Stock certificates issued pursuant to each Restricted Stock Award
referring to the restrictions provided by Section 8.2 and 8.3 and, in addition,
may in its sole discretion require one or more of the following methods of
enforcing the restrictions referred to in Section 8.2 and 8.3:
          (a) Requiring the Participant to keep the Stock certificates, duly
endorsed, in the custody of the Company while the restrictions remain in effect;
or
          (b) Requiring that the Stock certificates, duly endorsed, be held in
the custody of a third party while the restrictions remain in effect.
ARTICLE IX
STOCK APPRECIATION RIGHTS
     9.1 Persons Eligible. The Committee, in its sole discretion, may grant
Stock Appreciation Rights to Eligible Employees or Eligible Consultants.
     9.2 Terms of Grant. The Committee shall determine at the time of the grant
of a Stock Appreciation Right the time period during which the Stock
Appreciation Right may be exercised and any other terms that shall apply to the
Stock Appreciation Right.
     9.3 Exercise. A Stock Appreciation Right shall entitle a Participant to
receive a number of shares of Stock (without any payment to the Company, except
for applicable withholding taxes), cash, or Stock and cash, as determined by the
Committee in accordance with Section 9.4 below. If a Stock Appreciation Right is
issued in tandem with an Option, except as may otherwise be provided by the
Committee, the Stock Appreciation Right shall be exercisable during the period
that its related Option is exercisable. A Participant desiring to exercise a
Stock Appreciation Right shall give written notice of such exercise to the
Company, which notice shall state the proportion of Stock and cash that the
Participant desires to receive pursuant to the Stock Appreciation Right
exercised. Upon receipt of the notice from the Participant, the Company shall
deliver to the person entitled thereto (i) a certificate or certificates for
Stock and/or (ii) a cash payment, in accordance with Section 10.4 below. The
date the Company receives written notice of such exercise hereunder is referred
to in this Article IX as the “exercise date.” The
Silicon Mountain Memory, Incorporated 2003 Equity Incentive Plan

13



--------------------------------------------------------------------------------



 



delivery of Stock or cash received pursuant to such exercise shall take place at
the principal offices of the Company within 30 days following delivery of such
notice.
     9.4 Number of Shares or Amount of Cash. Subject to the discretion of the
Committee to substitute cash for Stock, or Stock for cash, the number of Shares
that may be issued pursuant to the exercise of a Stock Appreciation Right shall
be determined by dividing: (a) the total number of Shares of Stock as to which
the Stock Appreciation Right is exercised, multiplied by the amount by which the
Fair Market Value of one share of Stock on the exercise date exceeds the Fair
Market Value of one Share of Stock on the date of grant of one Share of Stock
Appreciation Right, by (b) the Fair Market Value of one Share of Stock on the
exercise date; provided, however, that fractional shares shall not be issued and
in lieu thereof, a cash adjustment shall be paid. In lieu of issuing Stock upon
the exercise of a Stock Appreciation Right, the Committee in its sole discretion
may elect to pay the cash equivalent of the Fair Market Value of the Stock on
the exercise date for any or all of the Shares of Stock that would otherwise be
issuable upon exercise of the Stock Appreciation Right.
     9.5 Effect of Exercise. If a Stock Appreciation Right is issued in tandem
with an Option, the exercise of the Stock Appreciation Right or the related
Option will result in an equal reduction in the number of corresponding Options
or Stock Appreciation Rights that were granted in tandem with such Stock
Appreciation Rights and Options.
     9.6 Termination of Services. Upon the termination of the services of a
Participant, any Stock Appreciation Rights then held by such Participant shall
be exercisable within the time periods, and upon the same conditions with
respect to the reasons for termination of services, as are specified in
Section 7.2(d) with respect to Options.
ARTICLE X
STOCK BONUSES
     The Committee may award Stock Bonuses to such Participants, subject to such
conditions and restrictions, as it determines in its sole discretion. Stock
Bonuses may be either outright grants of Stock, or may be grants of Stock
subject to and conditioned upon certain employment or performance related goals.
ARTICLE XI
OTHER COMMON STOCK GRANTS
     From time to time during the duration of this Plan, the Board may, in its
sole discretion, adopt one or more incentive compensation arrangements for
Participants pursuant to which the Participants may acquire shares of Stock,
whether by purchase, outright grant, or otherwise. Any
Silicon Mountain Memory, Incorporated 2003 Equity Incentive Plan

14



--------------------------------------------------------------------------------



 



such arrangements shall be subject to the general provisions of this Plan and
all shares of Stock issued pursuant to such arrangements shall be issued under
this Plan.
ARTICLE XII
RIGHTS OF PARTICIPANTS
     12.1 Service. Nothing contained in the Plan or in any Option, or other
Award granted under the Plan, shall confer upon any Participant any right with
respect to the continuation of his employment by, or consulting relationship
with, the Company, or interfere in any way with the right of the Company,
subject to the terms of any separate employment agreement or other contract to
the contrary, at any time to terminate such services or to increase or decrease
the compensation of the Participant from the rate in existence at the time of
the grant of an Award. Whether an authorized leave of absence, or absence in
military or government service, shall constitute a termination of service shall
be determined by the Committee at the time.
     12.2 Nontransferability. Except as provided otherwise at the time of grant
or thereafter, no right or interest of any Participant in an Option, a Stock
Appreciation Right, a Restricted Stock Award (prior to the completion of the
restriction period applicable thereto), or other Award granted pursuant to the
Plan, shall be assignable or transferable during the lifetime of the
Participant, either voluntarily or involuntarily, or subjected to any lien,
directly or indirectly, by operation of law, or otherwise, including execution,
levy, garnishment, attachment, pledge or bankruptcy. In the event of a
Participant’s death, a Participant’s rights and interests in Options, Stock
Appreciation Rights, Restricted Stock Awards, and other Awards, shall, to the
extent provided in Articles VII, VIII, IX, and X, be transferable by will or the
laws of descent and distribution, and payment of any amounts due under the Plan
shall be made to, and exercise of any Options may be made by, the Participant’s
legal representatives, heirs or legatees. Notwithstanding the foregoing, the
Option Holder may not transfer an Incentive Option during the Option Holder’s
lifetime. If in the opinion of the Committee a person entitled to payments or to
exercise rights with respect to the Plan is disabled from caring for his affairs
because of mental condition, physical condition or age, payment due such person
may be made to, and such rights shall be exercised by, such person’s guardian,
conservator or other legal personal representative upon furnishing the Committee
with evidence satisfactory to the Committee of such status.
     12.3 No Plan Funding. Obligations to Participants under the Plan will not
be funded, trusteed, insured or secured in any manner. The Participants under
the Plan shall have no security interest in any assets of the Company, and shall
be only general creditors of the Company.
Silicon Mountain Memory, Incorporated 2003 Equity Incentive Plan

15



--------------------------------------------------------------------------------



 



ARTICLE XIII
GENERAL RESTRICTIONS
     13.1 Investment Representations. The Company may require any person to whom
an Option, Stock Appreciation Rights, Restricted Stock Award, or Stock Bonus is
granted, as a condition of exercising such Option or Stock Appreciation Right,
or receiving such Restricted Stock Award, or Stock Bonus, to give written
assurances in substance and form satisfactory to the Company and its counsel to
the effect that such person is acquiring the Stock for his own account for
investment and not with any present intention of selling or otherwise
distributing the same, and to such other effects as the Company deems necessary
or appropriate in order to comply with Federal and applicable state securities
laws. Legends evidencing such restrictions may be placed on the Stock
certificates.
     13.2 Compliance with Securities Laws. Each Option, Stock Appreciation
Right, Restricted Stock Award, and Stock Bonus grant shall be subject to the
requirement that, if at any time counsel to the Company shall determine that the
listing, registration or qualification of the shares subject to such Option,
Stock Appreciation Right, Restricted Stock Award, or Stock Bonus grant upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental or regulatory body, is necessary as a condition of,
or in connection with, the issuance or purchase of shares thereunder, such
Option, Stock Appreciation Right, Restricted Stock Award, or Stock Bonus grant
may not be accepted or exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained on conditions acceptable to the Committee. Nothing herein shall be
deemed to require the Company to apply for or to obtain such listing,
registration or qualification.
     13.3 Changes in Accounting Rules. Except as provided otherwise at the time
an Award is granted, notwithstanding any other provision of the Plan to the
contrary, if, during the term of the Plan, any changes in the financial or tax
accounting rules applicable to Options, Stock Appreciation Rights, Restricted
Stock Awards, or other Awards shall occur which, in the sole judgment of the
Committee, may have a material adverse effect on the reported earnings, assets
or liabilities of the Company, the Committee shall have the right and power to
modify as necessary, any then outstanding and unexercised Options, Stock
Appreciation Rights, outstanding Restricted Stock Awards, and other outstanding
Awards as to which the applicable services or other restrictions have not been
satisfied.
Silicon Mountain Memory, Incorporated 2003 Equity Incentive Plan

16



--------------------------------------------------------------------------------



 



ARTICLE XIV
OTHER EMPLOYEE BENEFITS
     The amount of any compensation deemed to be received by a Participant as a
result of the exercise of an Option or Stock Appreciation Right, the sale of
shares received upon such exercise, the vesting of any Restricted Stock Award,
receipt of Stock Bonuses, or the grant of Stock shall not constitute “earnings”
or “compensation” with respect to which any other employee benefits of such
employee are determined, including without limitation benefits under any
pension, profit sharing, 401 (k), life insurance or salary continuation plan.
ARTICLE XV
PLAN AMENDMENT, MODIFICATION AND TERMINATION
     The Board may at any time terminate, and from time to time may amend or
modify the Plan provided, however, that no amendment or modification may become
effective without approval of the amendment or modification by the shareholders
if shareholder approval is required to enable the Plan to satisfy any applicable
statutory or regulatory requirements, or if the Company, on the advice of
counsel, determines that shareholder approval is otherwise necessary or
desirable.
     No amendment, modification or termination of the Plan shall in any manner
adversely affect any Options, Stock Appreciation Rights, Restricted Stock
Awards, Stock Bonuses or other Award theretofore granted under the Plan, without
the consent of the Participant holding such Options, Stock Appreciation Rights,
Restricted Stock Awards, Stock Bonuses or other Awards.
ARTICLE XVI
WITHHOLDING
     16.1 Withholding Requirements. The Company’s obligations to deliver shares
of Stock upon the exercise of any Option, or Stock Appreciation Right, the
vesting of any Restricted Stock Award, or the grant of Stock shall be subject to
the Participant’s satisfaction of all applicable federal, state and local income
and other tax withholding requirements.
     16.2 Withholding With Stock. At the time the Committee grants an Option,
Stock Appreciation Rights, Restricted Stock Award, Stock Bonus, other Award, or
Stock or at any time thereafter, it may, in its sole discretion, grant the
Participant an election to pay all such amounts of tax withholding, or any part
thereof, by electing (a) to have the Company withhold from shares otherwise
issuable to the Participant, shares of Stock having a value equal to the amount
required to be withheld or such lesser amount as may be elected by the
Participant; provided however, that the amount of Stock so withheld shall not
exceed the minimum amount required to
Silicon Mountain Memory, Incorporated 2003 Equity Incentive Plan

17



--------------------------------------------------------------------------------



 



be withheld under the method of withholding that results in the smallest amount
of withholding, or (b) to transfer to the Company a number of shares of Stock
that were acquired by the Participant more than six months prior to the transfer
to the Company and that have a value equal to the amount required to be withheld
or such lesser amount as may be elected by the Participant. All elections shall
be subject to the approval or disapproval of the Committee. The value of shares
of Stock to be withheld shall be based on the Fair Market Value of the Stock on
the date that the amount to be withheld is to be determined (the “Tax Date”).
Any such elections by Participants to have shares of Stock withheld for this
purpose will be subject to the following restrictions: (a) all elections must be
made prior to the Tax Date; (b) all elections shall be irrevocable.
ARTICLE XVII
REQUIREMENTS OF LAW
     17.1 Requirements of Law. The issuance of Stock and the payment of cash
pursuant to the Plan shall be subject to all applicable law, rules and
regulations.
     17.2 Governing Law. The Plan and all agreements hereunder shall be
construed in accordance with and governed by the laws of the State of Colorado.
ARTICLE XVIII
DURATION OF THE PLAN
     Unless sooner terminated by the Board of Directors, the Plan shall
terminate at the close of business on October 28, 2013, and no Option, Stock
Appreciation Right, Restricted Stock Award, Stock Bonus, other Award or Stock
shall be granted, or offer to purchase Stock made, after such termination.
Options, Stock Appreciation Rights, Restricted Stock Awards, and other Awards,
outstanding at the time of the Plan termination may continue to be exercised, or
become free of restrictions, or paid, in accordance with their terms.

                  Dated:           Silicon Mountain Memory, Incorporated        
    a Colorado Corporation
 
               
 
               
 
          By:    
 
               
 
          Title:    
 
               

Silicon Mountain Memory, Incorporated 2003 Equity Incentive Plan

18